Townsend, C. J.
Appellant was convicted in the city court of Indianapolis for violation of the liquor laws. He appealed to the criminal court, was tried by jury, and convicted again.
1. He says the court erred in permitting the jury to take the affidavit with them when they retired to deliberate on their verdict, because it had the finding and judgment of the city court indorsed thereon. If the court did this, he committed error. Lotz v. Briggs (1875), 50 Ind. 346, 348; Ogden v. United States (1902), 112 Fed. 523, 526, 50 C. C. A. 380; State v. Tucker (1902), 75 Conn. 201, 203, 52 Atl. 741. But the record does not show that the court did any such thing. True, the record shows that appellant filed a motion asking the court to erase from the back of the affidavit the minutes showing the finding and judgment of the city court. This was overruled, and appellant excepted.
2. There is no law requiring the court to let the jury have the affidavit while they are deliberating on their verdict. We must assume, therefore, that the court overruled this motion, because he did not care to erase from the back of the affidavit that which he never contemplated letting the jury'see.
No error-being presented by the record and briefs, the judgment of the trial court is affirmed.